--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

W&E SOURCE CORP.

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of January 23, 2012 by
and between W&E Source Corp. f/k/a News of China, Inc., a Nevada corporation
(the “Company”), and Hong Ba (the “Purchaser”).

     1. PURCHASE AND SALE OF SHARES; LOCK-UP.

          1.1 Purchase and Sale. upon the terms and subject to the conditions
contained herein, and in reliance on the representations and warranties set
forth herein, at the Closing (as defined in Section 2 hereof) each of the
Purchaser shall purchase from the Company, and the Company shall issue and sell
to each of the Purchaser, 22,000,000 shares of the Company’s common stock (the
“Shares”) for the purchase price of RMB0.18 per Share, or aggregate purchase
price of RMB4,000,000.

          1.2 Lock-Up. From and after the date of the issuance of the Shares
until the fifth anniversary of such issuance, without the consent of the
Company, the Purchaser irrevocably agrees he will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, or announce the offering of, any
of its Shares (including any securities convertible into, or exchangeable for,
or representing the rights to receive, the Shares). In furtherance thereof, the
Company will notify its transfer agent in writing of the restrictions on such
Shares under this Agreement and direct the transfer agent not to process any
attempts by the Holder to resell or transfer any Holder’s Shares in violation of
this Agreement.

1

--------------------------------------------------------------------------------

     2. CLOSING.

          2.1 Date and Time. The closing of the sale of Shares contemplated by
this Agreement (the “Closing”) with respect to the Purchaser shall occur upon
satisfaction of the conditions set forth in Sections 2.2.1 and 2.3.1.

          2.2 Deliveries by Purchaser. The Purchaser shall deliver the following
at the Closing:

               2.2.1 an executed copy of this Agreement.

          2.3 Deliveries by Company. As soon as practicable after closing, the
Company will deliver the following to the Purchaser:

               2.3.1 an executed copy of this Agreement.

               2.3.2 share certificates representing the Shares purchased by the
Purchaser, with each such Share being in definitive form and registered in the
name of the Purchaser. Any instructions for registration of the Shares in a name
other than that of the Purchaser shall require such registered owner to affirm
the Purchaser’s warranties and representations and covenants set forth herein.

     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

As a material inducement to the Purchaser to enter into this Agreement, the
Company represents and warrants that the following statements are true and
correct in all material respects as of the date hereof and will be true and
correct in all material respects at Closing, except as expressly qualified or
modified herein.

          3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has full corporate power and authority to enter into and perform
its obligations under this Agreement.

          3.2 Validity of Transactions. This Agreement, and each document
executed and delivered by the Company in connection with the transactions
contemplated by this Agreement, have been duly authorized, executed and
delivered by the Company and is each the valid and legally binding obligation of
the Company.

          3.3 Valid Issuance of Shares. The Shares that are being issued to
Purchaser hereunder, when issued, and delivered in accordance with the terms
hereof for the consideration expressed herein, will be duly and validly issued,
fully paid and nonassessable and free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable federal and
state securities laws, and will be free of all other liens and adverse claims.

          3.4 No Violation. The execution, delivery and performance of this
Agreement will not violate any law or any order of any court or government
agency applicable to the Company, as the case may be, or the Articles of
Incorporation or Bylaws of the Company.

          3.5 Stop Transfer. The Company shall refuse to register any transfer
of the Shares not made in accordance with Regulation S, pursuant to registration
under the 1933 Act, or pursuant to an exemption from registration under the 1933
Act.

2

--------------------------------------------------------------------------------

     4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents, warrants and covenants with the Company as
follows:

          4.1 Capacity. The Purchaser has the requisite capacity to enter into
this Agreement, to purchase the Shares hereunder, and to carry out and perform
its obligations under the terms of this Agreement.

          4.2 Due Execution. This Agreement has been duly executed and delivered
by the Purchaser, and, upon due execution and delivery by the Company, this
Agreement will be valid and binding agreement of the Purchaser.

          4.3 Access to Information. The Purchaser has been given full and
complete access to the Company for the purpose of obtaining such information as
the Purchaser or its qualified representative has reasonably requested in
connection with the decision to purchase the Shares. The Purchaser has been
afforded the opportunity to ask questions of the officers of the Company
regarding its business prospects and the Shares, all as the Purchaser or its
qualified representative have found necessary to make an informed investment
decision to purchase the Shares.

          4.4 No 1933 Act Registration. The Purchaser has been advised that the
Shares have not been registered under the 1933 Act or applicable state
securities laws and that the Shares are being offered and sold pursuant to
Regulation S under the 1933 Act and that the Company’s reliance upon Regulation
S is predicated in part on the Purchaser’s representations as contained herein.

          4.5 Investment Intent. The Purchaser is acquiring the Shares for the
Purchaser’s own account, not as a nominee or agent, for investment and not with
a view to or for resale in connection with any distribution or public offering
thereof within the meaning of the 1933 Act, except pursuant to an effective
registration statement under the 1933 Act and the Purchaser has no present
intent of selling or otherwise distributing the Shares, except in compliance
with applicable securities laws.

          4.6 Non U.S. Person. The Purchaser hereby certifies that he is not a
U.S. Person (as defined in Regulation S) and is not acquiring the Shares for the
account or benefit of any U.S. Person. At the time of the origination of contact
concerning this Agreement, and at the date of execution and delivery of this
Agreement, the Purchaser was outside the United States, its territories and
possessions.

          4.7 Transfer Restrictions. The Purchaser shall not attempt to have
registered any transfer of the Shares not made in accordance with the provisions
of Regulation S. In addition to any other restrictions on transfer set forth in
this Agreement, the Purchaser agrees to transfer the Shares only in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration, and in
accordance with any applicable state securities laws, and not to engage in
hedging transactions with regard to the Shares unless in compliance with the
Securities Act. Unless so registered or exempt therefrom, such transfer
restrictions shall include but not be limited to, and the Purchaser certifies to
the following:

               (i) The Purchaser shall not sell the Shares publicly or
privately, or through any short sale, or other hedging transaction to any U.S.
Person, whether directly or indirectly, or for the account or benefit of any
such U.S. Person for the restricted period mandated by Regulation S after the
purchase of the Shares unless registered or exempt from registration;

               (ii) The Purchaser shall not engage in any hedging transactions
with respect with the Company’s shares unless in compliance with the Securities
Act.

3

--------------------------------------------------------------------------------

               (iii) Any other offer or sale of the Shares shall be made only if
(A) during the restricted period any subsequent purchaser certifies in writing
that it is not a U.S. Person and is not acquiring the Shares for the account or
benefit of any U.S. Person, or (B) after the restricted period the Shares are
purchased in a transaction that did not require registration under the
Securities Act and applicable Blue Sky laws; and

               (iv) Any transferee of the Shares who acquires the Shares during
the Regulation S restricted period shall agree in writing to resell the Shares
only in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration.

          4.8 Directed Selling Efforts. Neither the Purchaser, its affiliates or
any person acting on behalf of the Purchaser or any such affiliates has engaged,
or will engage, in any Directed Selling Efforts (as defined in Regulation S
under 1933 Act) with respect to the Shares or any distribution, as that term is
used in the definition of Distributor in Regulation S under the 1933 Act, with
respect to the Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Shares.

          4.9 No Solicitation. Neither the Company nor any person acting on its
behalf made to the Purchaser or any person acting on its behalf in the United
States any statement conveying a purpose or intent to sell the Shares to the
Purchaser. The Purchaser was outside the United States, its territories, and
possessions at the time of the execution of this Agreement.

          4.10 No Market Conditioning. Neither the Purchaser, any affiliate of
the Purchaser, nor any person acting on their behalf has undertaken or carried
out any activity for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States, its
territories or possessions, for any of the Shares.

          4.11 No Scheme. The transactions contemplated by this Agreement:

(a)     have not been pre-arranged with a purchaser located in the United
States, its territories or possessions, or who is a U.S. Person; and

(b)     are not part of a plan or scheme to evade the registration provisions of
the 1933 Act.

          4.12 No Nominee. The Purchaser is purchasing the Shares for its own
account for the purpose of investment and not (A) with a view to, or for sale in
connection with, any distribution thereof, or (B) for the account of or on
behalf of any U.S. Person.

          4.13 No Groups. The Purchaser is not an entity or group that has been
formed principally for the purpose of investing in securities not registered
under the 1933 Act.

          4.14 Legend. The Purchaser understands that the Shares have not been
registered under the 1933 Act and may not be transferred or resold except
pursuant to an effective registration statement or exemption from registration
and each certificate representing the Shares will be endorsed with the following
legend:

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

4

--------------------------------------------------------------------------------

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

          4.15 Stop Transfer. The Purchaser agrees that the Company shall refuse
to register any transfer of the Shares not made in accordance with Regulation S,
pursuant to registration under the 1933 Act, or pursuant to an exemption from
registration under the 1933 Act, and that the Company may place a stop transfer
order with its registrar and stock transfer agent (if any) covering all
certificates representing the Shares.

          4.16 Economic Risk. The Purchaser can bear the economic risk of an
investment in the Shares, including the total loss of such investment.

          4.17 Suitability. The Purchaser believes, in light of the information
provided in this Agreement, the purchase of the Shares pursuant to the terms of
this agreement is an appropriate and suitable investment for the Purchaser.

          4.18 Investment Knowledge and Experience. The Purchaser is experienced
and knowledgeable in financial and business matters, capable of evaluating the
merits and risks of purchasing the securities offered herein by the Company.

          4.19 Non-Contravention. The purchase of the Shares by the Purchaser
does not contravene any of the applicable securities legislation in the
jurisdiction in which the Purchaser resides and does not trigger: (i) any
obligation to prepare and file a prospectus or similar document or any other
report with respect to the purchase, or (ii) any registration requirement or
other securities compliance obligation on the part of the Company.

     5. MISCELLANEOUS.

          5.1 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware.

          5.2 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.

          5.3 Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants, or agreements except as specifically set forth herein or therein.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto and their respective successors and
assigns, any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided herein.

          5.4 Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:

5

--------------------------------------------------------------------------------

  If to the Company: W&E Source Corp.     c/o Delaware Intercorp, Inc.     113
Barksdale Professional Center   Newark, DE 19711           With a copy to:
Chiang Law Office, P.C.     1700 North First Street, Suite 343     San Jose, CA
95112     Attn: Matthew Chang         If to the Purchaser: Unit 2702, Sanlitun
SOHO Building 2     No. 8 Gongtibeilu, Chaoyang District     Beijing, People’s
Republic of China 100027

          5.5 Faxes and Counterparts. This Agreement may be executed in one or
more counterparts. Delivery of an executed counterpart of the Agreement by
facsimile transmission shall be equally as effective as delivery of an executed
hard copy of the same.

[Signature page follows]

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

  THE PURCHASER:       /s/Hong Ba   Hong Ba       THE COMPANY:       W&E Source
Corp.               By:/s/Chenxi Shi           Chenxi Shi, Chief Financial
Officer

7

--------------------------------------------------------------------------------